     Case 1:19-cv-00780-AWI-SKO Document 19 Filed 10/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
                         UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11

12    LUCILA PENA,                                     Case No. 1:19-cv-00780-AWI-SKO
13                      Plaintiff,                     ORDER ADOPTING MAGISTRATE
                                                       JUDGE’S FINDINGS AND
14           v.                                        RECOMMENDATIONS ON
                                                       PLAINTIFF’S SOCIAL SECURITY
15    ANDREW SAUL,                                     APPEAL
      Commissioner of Social Security
16                                                     (Doc. No. 18)
                        Defendant.
17
      _____________________________________/
18

19
           On June 3, 2019, Plaintiff filed a complaint under 42 U.S.C. § 405(g) seeking judicial review
20
     of a final decision of the Commissioner of Social Security denying her application for benefits.
21
     (Doc. No. 1.) The matter was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b) and
22
     Local Rule 302.
23
           On July 9, 2020, the Magistrate Judge issued a Findings and Recommendation (“F&R”).
24
     (Doc. No. 18.) The F&R recommended that the administrative law judge’s decision be reversed
25
     and remanded to the Commissioner for further proceedings consistent with the F&R. (Id. at 26.)
26
     The F&R was served on all parties, and contained notice that any objections to the F&R were to be
27

28
     Case 1:19-cv-00780-AWI-SKO Document 19 Filed 10/05/20 Page 2 of 2


 1 filed within fourteen (14) days of the date of service. The period for filing objections has now

 2 passed, and no objections have been filed.

 3         This Court has conducted the appropriate review in accordance with the provisions of 28
 4 U.S.C. § 636(b). Having carefully reviewed the entire file, the Court finds that the F&R is

 5 supported by the record and proper analysis.
                                                  ORDER
 6

 7         Accordingly, IT IS HEREBY ORDERED that:

 8 1.             The F&R dated July 9, 2020 (Doc. No. 18), is ADOPTED IN FULL;

 9 2.             This case is REMANDED for further proceedings consistent with this order and
10
                  with the analysis of the July 9, 2020, F&R (Doc. No. 18); and
11
     3.           The Clerk shall ENTER JUDGMENT in favor of Plaintiff and against Defendant.
12

13
     IT IS SO ORDERED.
14
     Dated: October 5, 2020
15
                                                SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
